Name: Council Regulation (EC) No 1678/1999 of 19 July 1999 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  production;  marketing
 Date Published: nan

 Avis juridique important|31999R1678Council Regulation (EC) No 1678/1999 of 19 July 1999 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community Official Journal L 199 , 30/07/1999 P. 0010 - 0010COUNCIL REGULATION (EC) No 1678/1999of 19 July 1999amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the CommunityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Commitee(3),Whereas Articles 11 and 16 of Regulation (EEC) No 2332/92(4) and Article 6(2) of Regulation (EEC) No 4252/88(5) fix the maximum sulphur dioxide content of sparkling wines and of liqueur wines; whereas those Articles provide for the presentation by 1 April 1999 of a report from the Commission to the Council on those contents, together, where appropriate, with proposals; whereas the measures proposed should be consistent with others that the Commission is required to draft; whereas the abovementioned deadline should therefore be postponed; whereas the same is true for the deadlines provided for in Article 4(2) of Regulation (EEC) No 4252/88,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2332/92 is hereby amended as follows:1. in Article 11(3), "1 April 1999" and "1 September 1999" shall be replaced respectively by "1 April 2000" and "1 September 2000".2. in Article 16(3), "1 April 1999" and "1 September 1999" shall be replaced respectively by "1 April 2000" and "1 September 2000".Article 2Regulation (EEC) No 4252/88 is hereby amended as follows:1. in Article 4(2), "1 April 1999" and "1 September 1999" shall be replaced respectively by "1 April 2000" and "1 September 2000";2. in Article 6(2), "1 April 1999" and "1 September 1999" shall be replaced respectively by "1 April 2000" and "1 September 2000".Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 59, 1.3.1999, p. 15.(2) OJ C 219, 30.7.1999.(3) OJ C 169, 16.6.1999.(4) OJ L 231, 13.8.1992, p.1. Regulation as last amended by Regulation (EC) No 1629/98 (OJ L 210, 28.7.1998, p.11).(5) OJ L 373, 31.12.1988, p.59. Regulation as last amended by Regulation (EC) No 1629/98.